Case 6:19-cv-01341-MJJ-CBW Document 24 Filed 06/02/20 Page 1 of 1 PageID #: 438




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

VICTORIA SMITH                                  CIVIL ACTION NO. 19-cv-1341

VERSUS                                          JUDGE JUNEAU

GEOVERA INSURANCE CO ET AL                      MAGISTRATE JUDGE
                                                WHITEHURST


                                   JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, including

 the written objections filed, and concurring with the findings of the Magistrate Judge

 under the applicable law;

       IT IS ORDERED that GeoVera’s Motion to Sever and Drop Claims [Doc.

 5] is DENIED. IT IS FURTHER ORDERED that the plaintiff’s Motion to

 Remand [Doc. 11] is GRANTED, and this matter is remanded to the 16th Judicial

 District Court for the Parish of Iberia.

       IT IS FURTHER ORDERED that the hearing with oral argument by

 telephone set for on July 1, 2020 at 1:00 p.m. is hereby CANCELED.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 2nd day of

 June, 2020.

                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
